In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                           No. 11-604V
                                       Filed: June 10, 2013

*************************************              NOT TO BE PUBLISHED
MARY COOPER,                               *
                                           *
         Petitioner,                       *        Special Master Zane
                                           *
 v.                                        *       Stipulation; attorneys’ fees and costs
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
         Respondent.                       *
                                           *
*************************************
Isaiah Richard Kalinowski, Maglio, Christopher & Toale, PA, Washington, DC, for Petitioner;
Michael Patrick Milmoe, United States Dep’t of Justice, Washington, DC, for Respondent.

           UNPUBLISHED DECISION ON ATTORNEYS’ FEES AND COSTS 1

       On June 5, 2013, the parties in the above-captioned case filed a Stipulation Regarding
Attorneys’ Fees and Costs (“Stipulation”) memorializing their agreement as to the appropriate
amount of attorneys’ fees and costs in this case. Petitioner requests a total award of $14,550.00,
to which Respondent does not object. Petitioner’s counsel represents that Petitioner incurred no
personal litigation costs. In accordance with 42 U.S.C. § 300aa-15(e), the undersigned awards
the amount to which Respondent does not object.

1
  Because this decision contains a reasoned explanation for the Special Master’s action in this
case, the Special Master intends to post it on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 113 Stat. 2899,
2913 (Dec. 17, 2002). All decisions of the Special Master will be made available to the public
unless they contain trade secret or commercial or financial information that is privileged and
confidential, or medical or similar information whose disclosure would clearly be an
unwarranted invasion of privacy. When such a decision or designated substantive order is filed,
a party has 14 days to identify and to move to redact such information before the document’s
disclosure. Absent a timely motion to redact, the decision will be made available to the public in
its entirety. If the Special Master, upon review of a timely-filed motion, agrees that the
identified material fits within the categories listed above, the Special Master shall redact such
material from the decision made available to the public. 42 U.S.C. § 300aa-12(d)(4); Vaccine
Rule 18(b).
        Petitioner, Mary Cooper, alleged that she suffered chronic inflammatory demyelinating
polyradiculoneuropathy (“CIDP”) that was caused-in-fact by her receipt of Tetanus-Diphtheria-
acellular Pertussis (“Tdap”) and influenza (“flu”) vaccines received on or about October 1, 2008,
vaccines that are contained in the Vaccine Injury Table, 42 C.F.R § 100.3(a). Petitioner also
alleged residual effects of this injury for more than six months and that she has not otherwise
received compensation for such injuries. A decision awarding compensation based upon the
parties’ stipulation was entered on March 1, 2013.

        Although Respondent did not concede the claim, the parties, nonetheless, settled the
matter, and an award of compensation was made. Because Petitioner had been awarded
compensation, Petitioner is entitled to an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300aa-15(e). The undersigned also finds that the stipulated amount of $14,550.00, in
attorneys’ fees and costs, is reasonable based on the stage at which this matter was settled.
Based on the request’s reasonableness and pursuant to Vaccine Rule 13, the undersigned
GRANTS the parties’ request as outlined in the Stipulation. The judgment shall reflect that
Petitioner is awarded attorneys’ fees and costs as follows:

       in a check made payable jointly to Petitioner (Mary Cooper) and Petitioner’s
       counsel (Isaiah Richard Kalinowski of the law firm Maglio, Christopher & Toale,
       PA), the amount of $14,550.00, pursuant to 42 U.S.C. § 300aa-15(e). The check for
       attorneys’ fees and costs shall be mailed directly to the main office of Maglio
       Christopher and Toale, located at 1605 Main Street, Suite 710, Sarasota, Florida
       34236.

        The court thanks the parties for their cooperative efforts in resolving this matter. In the
absence of a motion for review filed pursuant to RCFC, Appendix B, the Clerk is directed to
enter judgment accordingly. 2

       IT IS SO ORDERED.


                                                              s/ Daria Zane
                                                              Daria J. Zane
                                                              Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.


                                                  2